                           Case 20-13103-BLS              Doc 68       Filed 12/31/20         Page 1 of 14




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                           Chapter 11 (Subchapter V)
             In re:
                                                                           Case No. 20-13103 (BLS)
             BC HOSPITALITY GROUP INC., et al.,
                                                                           (Jointly Administered)
                                                    Debtors. 1


                          PERIODIC REPORT REGARDING VALUE, OPERATIONS, AND
                            PROFITABILITY OF ENTITIES IN WHICH THE DEBTORS
                             HOLD A SUBSTANTIAL OR CONTROLLING INTEREST

         This is the periodic report (this “Periodic Report”) as of November 29, 2020, on the value,
         operations, and profitability of the entities in which the above-captioned debtors and debtors in
         possession (collectively, the “Debtors”) hold a substantial or controlling interest (the “Controlled
         Non-Debtor Entities”), as required by Rule 2015.3 of the Federal Rules of Bankruptcy Procedure
         (the “Bankruptcy Rules”).

         Debtor BC Hospitality Group LLC (“BCHG LLC”) holds a substantial or controlling interest in
         the following Controlled Non-Debtor Entities:

                                      Name of Entity                                  Interest of BCHG LLC
                       BC Showfields LLC                                                       100%
                       BC Frozen Desserts LLC                                                  100%

         This Periodic Report contains reports on the value, operations, and profitability of the entities listed
         above, as required by Bankruptcy Rule 2015.3, to the extent available.

         This Periodic Report consists of the following five exhibits:

              Exhibit A        a balance sheet, a statement of income (loss), and a consolidated cash flow
                               statement for the Controlled Non-Debtor Entities
              Exhibit B        a description of each Controlled Non-Debtor Entity’s business operations
              Exhibit C        a description of claims, if any, between each Controlled Non-Debtor Entity and
                               any other Controlled Non-Debtor Entity


         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
27540954.1
                         Case 20-13103-BLS       Doc 68       Filed 12/31/20   Page 2 of 14




             Exhibit D     a description of how taxes are allocated among the Controlled Non-Debtor
                           Entities and the Debtors
             Exhibit E     a description of payment, if any, by the Controlled Non-Debtor Entities of any
                           claims, administrative expenses, or professional fees that have been or could be
                           asserted against the Debtors

         The undersigned, having reviewed the Periodic Report for the Controlled Non-Debtor Entities,
         and being familiar with the Debtors’ financial affairs, verifies under penalty of perjury that the
         Periodic Report is complete, accurate, and truthful to the best of his knowledge.


         Date: December 31, 2020

                                                       /s/ David Selinger
                                                       David Selinger
                                                       Secretary and Head of Real Estate and
                                                       Development




27540954.1
                                                          2
             Case 20-13103-BLS    Doc 68    Filed 12/31/20   Page 3 of 14




                                     EXHIBIT A

                                 Financial Statements




27540954.1
             Case 20-13103-BLS   Doc 68   Filed 12/31/20   Page 4 of 14




                            Exhibit A-1: Balance Sheet




27540954.1
                            Case 20-13103-BLS                     Doc 68           Filed 12/31/20                          Page 5 of 14


                                      BC Showfields LLC & BC Frozen Desserts LLC
                                                   Balance Sheets
                                                 November 29 2020



                                                                                   BC Showfields           BC Frozen
                                      by Chloe
                                                                                        LLC               Desserts LLC

ASSETS
  Cash
     Signature CC                                                                  $             79   $           7,500
     Deposit in Transit                                                                      -                      -
     Chase                                                                                   -                      -
     Petty Cash                                                                              -                      -
  Total Cash                                                                       $             79   $           7,500

      Credit Card Receivable                                                       $         -        $             -
      Due from Level UP/Arcade/NYU/Brandibble                                                -                      -
   Total POS Receivables                                                           $         -        $             -

   Due from/(to) Intercompany
      Due from/(to) BC Hospitality Group LLC                                              (3,718)                   -
   Total Due from/(to) Intercompany                                                $      (3,718) $                 -

   Company Receivable - Owned Restaurants
   Total Company Receivable - Owned Restaurants                                    $         -        $             -

   Loans/Advances
   Total Due from/(to) Intercompany                                                $         -        $             -

   BC Hospitality Group LLC Loans to Subsidiaries
   Total BC Hospitality Group LLC Loans to Subsidiaries                            $         -        $             -

   Investments in Relates Entities
   Total Investments in Related Entities                                           $         -        $             -

   Inventory
   Total Inventory                                                                 $         -        $             -

   Fixed Assets
      Furniture & Fixtures                                                                   -                    3,869
      Kitchen Equipment                                                                      -                  104,510
      Leasehold Improvements                                                                 -                  178,567
      Accumulated Depreciation                                                               -                 (106,480)
   Total Fixed Assets                                                              $         -        $         180,466

   Other Assets
      Goodwill                                                                     $         -        $           8,250
      Intangible Ice Cream Recipes                                                           -                   35,000
      Accumulated Amortization-Ice Cream Recipes                                             -                  (28,417)
   Total Other Assets                                                              $         -        $          14,833

   TOTAL ASSETS                                                                    $      (3,638) $            202,800


LIABILITIES & EQUITY

   Accounts Payable
      Accounts Payable                                                             $         -        $             -
      Accounts Payable Construction                                                          -                      -
   Total Accounts Payable                                                          $         -        $             -

   Other Current Liabilities
      Accrued Payroll                                                              $         -        $            360
   Total Other Current Liabilities                                                 $         -        $            360

Total Current Liabilities                                                          $         -        $            360

   Long Term Liabilities
   Total Long Term Liabilities                                                     $         -        $             -

   Members Equity
      BC Hospitality Group LLC - Contributions                                           112,851               930,536
      BC Hospitality Group LLC - Distributions                                            (1,093)              (60,000)
   Total Members Equity                                                            $     111,759 $             870,536

   Equity - BCHG Inc.
   Total Equity - BCHG Inc.                                                        $         -        $             -

   Equity
      Retained Earnings                                                                 (115,397)              (624,935)
      YTD Income                                                                             -                  (43,161)

   Total Equity                                                                    $      (3,638) $            202,439

TOTAL LIABILITIES & EQUITY                                                         $      (3,638) $            202,800
             Case 20-13103-BLS   Doc 68     Filed 12/31/20   Page 6 of 14




                       Exhibit A-2: Statement of Income (Loss)




27540954.1
                  Case 20-13103-BLS                   Doc 68      Filed 12/31/20       Page 7 of 14



                                         BC Showfields LLC & BC Frozen Desserts LLC
                                                Statement of Profit & Loss
                                                        Year to Date
                                                12/30/2019 to 11/29/2020

                                     by Chloe                              BC Showfields LLC            BC Frozen Desserts LLC
Sales                                                                             $                               $
  Food                                                                   $                 -          $                      168
  Beverage                                                                                 -                                  -
  Juice                                                                                    -                                  -
  Merchandise                                                                              -                                  -
Net POS Sales                                                            $                 -          $                      168

  # of Tickets / Avg Daily Tickets
  Average Ticket
  Event Income                                                                            -                                  -

Total POS Sales                                                          $                -           $                     168

  Intercompany Sales                                                                      -                                 118
Total Intercompany Sales                                                                  -                                 118
Total Sales                                                              $                -           $                     285

Avg Weekly Sales                                                                          -                                      34

Cost of Sales (COGS)
  Food Costs                                                             $                -           $                    7,196
Total Cost of Sales (COGS)                                               $                -           $                    7,196


Gross Profit                                                             $                -           $                   (6,910)

Payroll Expenses
Total Payroll Expenses                                                   $                -           $                      -

General and Administrative Expenses
  Computer Services                                                                       -                                 110
Total General and Administrative Expenses                                $                -           $                     110

Total Operating Expenses                                                 $                -           $                     110

Net Income Before Occupancy, Depreciation, Amortization & Taxes          $                    -       $                  (7,020)

Total Occupancy Expenses                                                 $                    -       $                          -

Pre-Opening Expenses

Net Income Before Interest, Depreciation, Amortization & Taxes           $                    -       $                  (7,020)

Other (Income) and Expenses
  Depreciation & Amortization                                                             -                              36,141
Total Other (Income) and Expenses                                        $                -           $                  36,141

(Gain) Loss
  Repurchase of Class B Membership Interests                                  $           -               $                  -
  Disposition of Assets                                                                           -                                  -

                                Net Income (Loss)                         $                       - $                    (43,161)


Rent Expense Components:
  Paid Rent                                                                   $           -               $                  -
  Accrued Rent                                                                            -                                  -
  Deferred Rent                                                                           -                                  -
Total Rent Expense                                                       $                -           $                      -
             Case 20-13103-BLS   Doc 68    Filed 12/31/20      Page 8 of 14




                        Exhibit A-3: Statement of Cash Flows




27540954.1
                  Case 20-13103-BLS                      Doc 68         Filed 12/31/20    Page 9 of 14



                                          BC Showfields LLC & BC Frozen Desserts LLC
                                                  Statement of Cash Flows
                                                         Year To Date
                                                 12/30/2019 to 11/29/2020

                                                                                              BC Showfields        BC Frozen
                                              by Chloe
                                                                                                   LLC            Desserts LLC

Net Income (Loss)                                                                         $             -     $         (43,161)


Adjustments to reconcile Net Income (Loss) to net cash provided by (used in) operations

  Depreciation & Amortization                                                                           -                36,141
  Credit Card Receivables                                                                               -                   -
  Accounts Receivable - Other Tenders                                                                   -                   -
  Gift Card Receivables                                                                                 -                   -
  Intercompany Receivables                                                                              -                 2,431
  BLT Related Receivables                                                                               -                   -
  Due to/from Esquared Hospitality LLC                                                                  -                   -
  Inventory                                                                                             -                 7,164
  Prepaid Expenses                                                                                      -                   -
  Accounts Payable                                                                                      -                  (338)
  Construction Payable                                                                                  -                   -
  Accrued Payroll and Related Liabilities                                                               -                   -
  COVID-19 Relief Fund Payable                                                                          -                   -
  Deferred Rent                                                                                         -                   -
  Deferred Revenue - License Fees                                                                       -                   -
  Tenant Improvement Allowance                                                                          -                   -
  Accrued Expense                                                                                       -                   -
  Sales Tax Pay                                                                                         -                   -
  State Tax Payable                                                                                     -                   -
Net Cash Provided by (Used in) Operating Activities                                       $             -     $           2,237

Investing Activities
  Investment In Subsidiaries                                                                            -                   -
  Construction in Progress                                                                              -                   -
  Computer Equipment                                                                                    -                   -
  Computer Software                                                                                     -                   -
  Furniture & Fixtures                                                                                  -                   -
  Kitchen Equipment                                                                                     -                   -
  Intangible Ice Cream Recipes                                                                          -                   -
  Leasehold Improvements                                                                                -                   -
  Liquor License                                                                                        -                   -
  Security Dep                                                                                          -                   -
  Vehicles                                                                                              -                   -
Cash Flow From Investing Activities                                                       $             -     $             -

Financing Activities
   BC Hospitality Group LLC - Contributions                                                              20                 -
   BC Hospitality Group LLC - Distributions                                                             -                (5,000)
   BCHG Inc. - Distributions                                                                            -                   -
   Class B Membership Interests                                                                         -                   -
   E2 Contributed Capital - Interest                                                                    -                   -
   Costs of Raising Capital                                                                             -                   -
   Capital Contribution - BCHG Inc.                                                                     -                   -
   Note Payable - Isuzu Finance                                                                         -                   -
   Note Payable - Blue Ridge Bank (PPP)                                                                 -                   -
   Loan Payable - ESquared Hospitality                                                                  -                   -
Cash Flow From Financing Activities                                                       $              20   $          (5,000)

Net (Decrease) Increase in Cash for the Period                                            $              20   $          (2,763)

Cash, Beginning                                                                           $              60   $          10,262

Cash, Ending                                                                              $              79   $           7,500
                     Case 20-13103-BLS        Doc 68    Filed 12/31/20    Page 10 of 14




                                  Exhibit A-4: Statement of Changes in Equity


         The Debtors do not prepare any such statement on a stand-alone basis for any non-Debtor. The
         Members Equity section on the balance sheet attached to this Periodic Report includes details
         pertaining to the contributions and distributions in the members’ equity.




27540954.1
                      Case 20-13103-BLS       Doc 68     Filed 12/31/20    Page 11 of 14




                                                  EXHIBIT B

                      Description of Operations for the Controlled Non-Debtor Entities


         BC Showfields LLC (“BC Showfields”) and BC Frozen Desserts LLC (“BC Frozen Desserts”) are
         both dormant entities with no operations.

         Prior to becoming dormant, the Controlled Non-Debtor Entities had the following operations:

         BC Showfields operated a pop-up concept called Thrills by CHLOE. It was open for
         approximately three months but was permanently closed due to poor business performance.

         BC Frozen Desserts operated a small vegan ice cream company out of Debtor BC Commissary NJ
         LLC (“BC Commissary”) and produced the ice cream sold in the Debtors’ stores. BC Frozen
         Desserts’ operations were consolidated into BC Commissary’s operations and the ice cream line
         was eventually discontinued due to low sales volume.




27540954.1
                     Case 20-13103-BLS        Doc 68    Filed 12/31/20    Page 12 of 14




                                                 EXHIBIT C

                                    Description of Intercompany Claims


         There are no intercompany claims between the Controlled Non-Debtor Entities.




27540954.1
                      Case 20-13103-BLS         Doc 68     Filed 12/31/20     Page 13 of 14




                                                   EXHIBIT D

                                     Allocation of Tax Liabilities and Assets


         The Controlled Non-Debtor Entities are treated as tax pass-throughs. Their results are reflected on
         the tax returns of BC Hospitality Group Inc. (“BCHG”), along with the Debtors, and their tax
         returns are filed in a grouped manner with the Debtors under the BCHG umbrella.




27540954.1
                       Case 20-13103-BLS      Doc 68   Filed 12/31/20   Page 14 of 14




                                                 EXHIBIT E

             Description of Controlled Non-Debtor Entity’s Payments of Administrative Expenses or
                              Professional Fees Otherwise Payable by the Debtors


         The Controlled Non-Debtor Entities have not made any payment of claims, administrative
         expenses, or professional fees that have been or could be asserted against the Debtors.




27540954.1
